EXHIBIT 10.2






CULP, INC.
DEFERRED COMPENSATION PLAN FOR CERTAIN KEY EMPLOYEES
AMENDMENT NO. 1


WHEREAS, Culp, Inc. (hereinafter “Employer”) adopted the Culp, Inc. Deferred
Compensation Plan for Certain Key Employees (hereinafter “Plan”) for a select
group of management or highly compensated employees on December 16, 2013;


WHEREAS, the Plan provides for monthly installments as a distribution option
within a Participant’s Retirement sub-account; and


WHEREAS, the Plan provides that distributions will only be made in the form of
cash; and


WHEREAS, the Employer desires to amend the Plan language to limit the Employer
share distribution methodologies within a Participant’s Retirement sub-account
and provide the Employer with the ability to make distributions from the Plan if
the form of cash or Employer shares, as appropriate; and


WHEREAS, Article 10, Section 10.9, Amendment or Modification, of the Plan
document provides Employer with the authority to amend and modify the Plan
subject to certain non-applicable restrictions.


NOW THEREFORE, the Employer hereby amends the Plan document effective
immediately as follows:


Section 6.3, Distribution upon Retirement, is hereby revised to read as follows:


“6.3           Distributions upon Retirement
           If the Participant has a Separation from Service due to Retirement,
the Participant’s Retirement sub-account(s) shall be distributed as soon as
administratively feasible but no later than sixty (60) days following the
Participant’s Retirement, subject to Section 6.11 (Distributions to Specified
Employees).


Non Employer Share(s) distribution shall be made either in a lump-sum payment or
in substantially equal annual, quarterly or monthly installments, as defined in
Section 6.4 below, over a period of up to ten (10) years as elected by the
Participant. Distribution(s) of Employer Share(s) from a Participant’s
Retirement sub-account(s) shall be made either in a lump-sum payment or in
annual or quarterly installments, as defined in Section 6.4 below, over the
period of time elected by the Participant for the applicable Retirement
sub-account(s).  If the Participant fails to designate the form of the
distribution, the sub-account shall be paid in a lump-sum payment. If a
Participant has any In-Service sub-accounts at the time of his or her
Retirement, said sub-accounts shall be distributed in a lump sum as soon as
administratively feasible but no later than sixty (60) days following
Participant’s Retirement, subject to Section 6.11 (Distributions to Specified
Employees).For purposes of this Plan, Share(s) shall mean a share of the
Employer’s common stock, $0.05 par value.”


 
 

--------------------------------------------------------------------------------

 


Section 6.13, Form of Payment, is hereby revised to read as follows:


“6.13           Form of Payment
All distribution shall be made in the form of cash or Employer Share(s), as
determined to be appropriate by the Employer in their sole and absolute
discretion.  For purposes of this Plan, Share(s) shall mean a share of the
Employer’s common stock, $0.05 par value.”


IN WITNESS WHEREOF, Culp, Inc. has executed this Amendment on this


the 15th day of July 2015.
 

 
Culp, Inc.
     
/s/ Franklin N. Saxon
     
Title: Chief Executive Officer

 
 